Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
CLAIMS
Summary
	Claim 1 is the independent claim under consideration in this Office Action.
           Claims 1-8 are the dependent claims under consideration in this Office Action.
           Claims 9-15 have been cancelled.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wielstra (8,453,360) in view of Link et al. (3,150,937).
          Wielstra discloses the invention as claimed. Wielstra teaches an ironing system including a steam iron (see the figure) and it includes a steam generator formed as part of the heated soleplate.  Water droplets are passed onto a surface of a steam generation chamber and are converted to steam.  A bottom surface of the steam generating chamber is provided with a coating 11.  The coating includes a base material with filler metal oxide particles including alumina (column 3, lines 13 and 14).  The 
          Link et al. teach forming a coating including a matrix with a metal embedded or at least partially embedded within (figure 1 or 2 and column 1, lines 39-50).  Specifically, Link et al. teach an aluminum coating material placed onto a steel base and then embedding a metal filler including an abrasive material comprising an aluminum oxide into the coating (lines 34-41). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to construct the coating of Wielstra as including the added metal as embedded or at least partially embedded into the coating of the steam iron generating chamber.  Providing this would provide a “course” surface for contact with the water droplets.  This would assure quicker and direct conversion to steam as the water would “strike” the “protruding” embedded particles.  
ALLOWABLE SUBJECT MATTER
          Claims 4 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
PERTINENT CITATIONS
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wielstra ‘328 and Verwij et al. and Extale et al. and Vondracek et al. illustrate steam irons with coatings including metal and silicates.  Hoge et al. illustrate coatings with embedded metal portions.    
INQUIRIES

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAEL IZAGUIRRE/Primary Examiner, Art Unit 3732